         Case 2:14-cr-00284-GMN-DJA Document 113 Filed 12/22/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   BRETT C. RUFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Email: Brett.Ruff@usdoj.gov
 6   Attorneys for the United States of America

 7
                                  UNITED STATES DISTRICT COURT
 8                                 FOR THE DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                        Case No. 2:14-cr-00284-GMN-DJA

                  Plaintiff,
10
                          v.                          STIPULATION TO CONTINUE HEARING
11                                                    REGARDING REVOCATION OF
     ANTHONY OSHINSKI,                                SUPERVISED RELEASE (Sixth Request)
12
                  Defendant.
13

14

15          IT IS HEREBY STIPULATED AND AGREED by and between, Brett Ruff, Assistant

16   United States Attorney, representing the United States of America, and Robert O’Brien,

17   Assistant Federal Public Defender, representing Anthony Oshinski, that the revocation hearing

18   in the above-captioned case, which currently is scheduled for December 30, 2020, be continued

19   by 30 days and reset to a time and date acceptable to the Court.

20          1.      The hearing on Mr. Oshinski’s revocation of supervised release currently is

21   scheduled for December 30, 2020 at 10:00 a.m.

22          2.      Mr. Oshinski’s Probation Officer will be unavailable during the week of December

23   30, 2020 and has requested that the parties continue the hearing so that the Probation Officer may

24   attend and participate in the hearing.

25

26
         Case 2:14-cr-00284-GMN-DJA Document 113 Filed 12/22/20 Page 2 of 3




 1          3.     Furthermore, Mr. Oshinski and his counsel need additional time to prepare their

 2   position and response to the addendum to the revocation petition the Probation Office filed on

 3   December 18, 2020.

 4          4.     Mr. Oshinski is at liberty and consents to this continuance.

 5          5.     The government also consents to this continuance.

 6          6.     In light of the forgoing, Mr. Oshinski and the government believe there is good cause

 7   to continue the hearing.

 8          7.     This is the sixth stipulation to continue Mr. Oshinski’s revocation hearing.

 9

10          DATED this 21st day of December, 2020.

11

12    RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH

      Federal Public Defender                            United States Attorney
13

14
      By /s/ Robert O’Brien                              By /s/ Brett Ruff_
15
      ROBERT O’BRIEN                                     BRETT RUFF
16    Assistant Federal Public Defender                  Assistant United States Attorney

17

18

19

20

21

22

23

24

25
                                                     2
26
        Case 2:14-cr-00284-GMN-DJA Document 113 Filed 12/22/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,                      Case No. 2:14-cr-00284-GMN-DJA
 3

 4                Plaintiff,                                       ORDER
 5         v.

 6   ANTHONY OSHINSKI,
 7
                  Defendant.
 8

 9

10
           IT IS ORDERED that the Revocation Hearing currently scheduled for December 30, 2020
11   be vacated and continued to February 3, 2021, at the hour of 1:00 p.m. in Courtroom 7D before

12   Judge Gloria M. Navarro.
           DATED this ___
                      22 day of December, 2020.
13

14

15                                            HON. GLORIA M. NAVARRO
                                              UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25
                                                   3
26
